Exhibit 10.6

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

1984 BONUS COMPENSATION PLAN

BONUS COMPENSATION STOCK RESTRICTION AGREEMENT

 

Name

Address

Address

  

Account Number:

Shares of Bonus Stock:

Commencement Date:

  

BY ACCEPTING THE SHARES OF BONUS STOCK SET FORTH ABOVE, YOU VOLUNTARILY

AGREE TO ALL OF THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND IN

THE PLAN, A COPY OF WHICH IS ATTACHED.

THIS BONUS COMPENSATION STOCK RESTRICTION AGREEMENT (“Agreement”) is entered
into by and between SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, a Delaware
corporation (“SAIC” or the “Company”), and the stockholder set forth above
(“Stockholder”), who is affiliated with the Company or an Affiliate as an
employee or director.

SAIC hereby grants to the Stockholder shares of its Class A Common Stock, $.01
par value per share (“Bonus Stock”). The terms and conditions of the grant of
Bonus Stock are set forth in this Agreement and in the Company’s 1984 Bonus
Compensation Plan (the “Plan”).

1. DEFINITIONS. The following terms shall have the meanings as defined below.
Capitalized terms used herein and not defined shall have the meanings attributed
to them in the Plan.

“Affiliate” shall mean: (i) any Subsidiary; and (ii) any other entity in which
the Company has an equity interest or significant business relationship and
which has been designated as an “Affiliate” by the Committee for purposes of the
Plan.

“Article Fourth” shall mean Article Fourth of the Company’s Restated Certificate
of Incorporation, as amended.

“Bonus Stock” shall mean the number of shares of SAIC Class A common stock set
forth at the beginning of this Agreement that are being provided to Stockholder
pursuant to the Plan and the terms and conditions of this Agreement.

“Commencement Date” shall mean the Commencement Date shown at the beginning of
this Agreement.

“Committee” shall have the meaning as defined in the Plan.

 

Page 1 of 6



--------------------------------------------------------------------------------

“Executive Officer” shall mean an executive officer of the Company named
pursuant to Section 16 of the Exchange Act of 1934, as amended.

“Permanent Disability” shall mean shall mean the status of disability determined
conclusively by the Committee based upon certification of disability by the
Social Security Administration or upon such other proof as the Committee may
require, effective upon receipt of such certification or other proof by the
Committee.

“Plan” shall mean the Company’s 1984 Bonus Compensation Plan.

“Special Retirement” shall mean any of the following: (i) when Stockholder
retires after reaching age 59 1/2 and has at least ten (10) years of service
with the Company or an Affiliate; (ii) any time after age 59 1/2 when
Stockholder’s age plus years of service with the Company or an Affiliate equals
at least 70; or (iii) if Stockholder is a director of the Company or an
Executive Officer at retirement, when Stockholder retires after reaching the
applicable mandatory retirement age, regardless of years of service with the
Company.

“Subsidiary” means any company during any period in which it is a “subsidiary
corporation” as that term is defined in Section 424(f) of the Internal Revenue
Code of 1986, as amended, or any successor thereto, with respect to the Company.

“Years of Service” shall be construed in accordance with the use of such term in
the Company’s Administrative Policy SH-2, as such policy may be revised from
time to time.

2. VESTING SCHEDULE; BONUS STOCK SUBJECT TO REVERSION. Except in the event of
death, Permanent Disability or Special Retirement, any unvested shares of Bonus
Stock automatically shall revert to the Company without compensation on the date
that Stockholder’s affiliation with the Company or any Affiliate as an employee
or director terminates, or if Stockholder is an employee or director of an
Affiliate and such entity ceases to be an Affiliate, whether by Committee action
or otherwise, on the date such entity ceases to be an Affiliate, in accordance
with the following vesting schedule:

 

  (a) Prior to the first-year anniversary of the Commencement Date of this
Agreement, all of the Bonus Stock shall be subject to reversion.

 

  (b) After the first-year anniversary of the Commencement Date, 20% of the
Bonus Stock shall be vested and no longer subject to reversion.

 

  (c) After the second-year anniversary of the Commencement Date, an additional
20% of the Bonus Stock shall be vested and no longer subject to reversion.

 

  (d) After the third-year anniversary of the Commencement Date, an additional
20% of the Bonus Stock shall be vested and no longer subject to reversion.

 

Page 2 of 6



--------------------------------------------------------------------------------

  (e) After the fourth-year anniversary of the Commencement Date, the final 40%
of the Bonus Stock shall be vested and none of the Bonus Stock shall be subject
to reversion.

The Company does not issue fractional shares and if the application of the
foregoing vesting schedule results in a fraction of a share being vested, such
fractional shares shall be deemed to be subject to reversion, as described
below. Stockholder shall not sell, transfer, assign, hypothecate, pledge, grant
a security interest in, or in any other way alienate, any of the unvested shares
of Bonus Stock subject to reversion, or any interest or right therein.

3. EFFECT OF REVERSION; RETURN OF STOCK CERTIFICATE(S). If shares of Bonus Stock
revert in accordance with the terms of this Agreement, such shares automatically
shall be deemed to have been transferred to the Company, shall no longer be
outstanding and all rights of Stockholder shall terminate immediately with
respect to such shares. If the shares of Bonus Stock are held in electronic
form, Stockholder agrees that any reverted shares shall be deducted from
Stockholder’s account and canceled. If Stockholder holds physical stock
certificates, Stockholder agrees in the event of reversion to promptly return
the stock certificates(s) representing the reverted shares to the Company. Upon
return of such stock certificate(s), the Company will issue the vested shares,
if any, to Stockholder in electronic form to the extent that they are not
repurchased by the Company pursuant to its right to repurchase as set forth in
this Agreement or in Article Fourth. Notwithstanding the foregoing, if
Stockholder has not returned such stock certificate(s) within sixty (60) days
following the date the Bonus Stock reverted to the Company, in whole or in part,
Stockholder hereby appoints the Company or its agents to take all such action
needed to effect the cancellation of such stock certificate(s).

4. ACCELERATION OF VESTING UPON DEATH OR PERMANENT DISABILITY. Upon the death or
Permanent Disability of the Stockholder: (i) while affiliated with the Company
or any Affiliate as an employee or director; or (ii) following a Special
Retirement, all of the Bonus Stock shall become fully vested.

5. CONTINUATION OF VESTING UPON SPECIAL RETIREMENT. If Stockholder is a director
of the Company or an Executive Officer and Stockholder’s affiliation with the
Company or any Affiliate terminates as a result of Stockholder’s Special
Retirement, any unvested shares of Bonus Stock shall continue to vest in
accordance with the vesting schedule set forth in Section 2 above. If
Stockholder is not a director of the Company or an Executive Officer and
Stockholder’s affiliation with the Company or an Affiliate terminates as a
result of Stockholder’s Special Retirement, unvested shares of Bonus Stock that
Stockholder has held at least twelve (12) months prior to the date of Special
Retirement shall continue to vest in accordance with the vesting schedule set
forth in Section 2 above, and any unvested shares of Bonus Stock that
Stockholder did not hold at least twelve (12) months prior to the date of
Special Retirement shall revert to the Company, as described in Section 3
above. Notwithstanding anything to the contrary above, all unvested shares of
Bonus Stock shall revert to the Company in the event that Stockholder violates
the terms of his or her inventions, copyright and confidentiality agreement with
the Company or breaches his or her other contractual or legal obligations to the
Company.

 

Page 3 of 6



--------------------------------------------------------------------------------

6. TAX WITHHOLDING. If the Company is required to withhold any federal, state,
local or other taxes upon the vesting or any acceleration of vesting of the
Bonus Stock, Stockholder agrees that the Company has the right to repurchase a
sufficient number of shares of Bonus Stock at the then current Formula Price (as
defined in the Plan) to meet the withholding obligation based on the minimum
rates required by law. However, the Committee, in its sole and absolute
discretion, may permit the Stockholder to satisfy the withholding obligations by
cash payment or through payroll deductions in an amount sufficient to meet this
obligation at the time of vesting or acceleration of vesting.

7. RIGHTS, RESTRICTIONS AND LIMITATIONS.

(a) Article Fourth. All shares of Bonus Stock issued to Stockholder pursuant to
this Agreement are subject to the rights, restrictions and limitations set forth
in Article Fourth.

(b) Additional Right of Repurchase. In addition to any other rights the Company
may have pursuant to Article Fourth or any Company repurchase deferral program,
the Company shall have the right to repurchase all or any portion of the Bonus
Stock that vests: (i) after the date that is one hundred eighty (180) days prior
to the date of termination of Stockholder’s affiliation with the Company or an
Affiliate as an employee, director or consultant; and (ii) during a Special
Retirement. The Company’s right to repurchase such Bonus Stock shall begin on
the one hundred eightieth (180th) day after the first, second, third and fourth
anniversaries of the Commencement Date. The Company shall exercise its right to
repurchase within two hundred forty (240) days after a Commencement Date
anniversary, by mailing written notice of the number of shares of Bonus Stock
that the Company desires to repurchase to Stockholder’s address of record with
the Company’s transfer agent. The purchase price for the Bonus Stock shall be
the Formula Price (as defined in the Plan) in effect on the Commencement Date
anniversary immediately preceding the date on which the Company exercises its
right of repurchase. The Company shall pay for such shares in cash, by Company
check or via electronic transfer within two hundred seventy (270) days of such
Commencement Date anniversary. The Company may exercise its repurchase right on
one or multiple Commencement Date anniversary periods with respect to all or any
portion of the Bonus Stock.

8. RESTRICTIONS UNDER SECURITIES LAW. All shares of Bonus Stock covered by this
Agreement are subject to any restrictions which may be imposed under applicable
state and federal securities laws and are subject to obtaining all necessary
consents which may be required by, or any condition which may be imposed in
accordance with, applicable state and federal securities laws or regulations.

9. INVESTMENT. Stockholder agrees that any and all shares of Bonus Stock
acquired hereunder shall be acquired for investment and not for distribution.

 

Page 4 of 6



--------------------------------------------------------------------------------

10. EMPLOYMENT AT WILL.

 

  (a) If Stockholder is an employee or consultant of the Company or an
Affiliate, such employment or affiliation is not for any specified term and may
be terminated by employee or by the Company or an Affiliate at any time, for any
reason, with or without cause and with or without notice. Nothing in this
Agreement (including, but not limited to, the vesting of the Bonus Stock
pursuant to the schedule set forth in Section 2 herein), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon Stockholder any right to continue
in the employ of, or affiliation with, the Company or an Affiliate;
(ii) constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Agreement or the Plan unless such
right or benefit has specifically accrued under the terms of this Agreement or
Plan; or (iv) deprive the Company of the right to terminate Stockholder at will
and without regard to any future vesting opportunity that Stockholder may have.

 

  (b) Stockholder acknowledges and agrees that the right to continue vesting in
the Bonus Stock pursuant to the schedule set forth in Section 2 is earned only
by continuing as an employee or consultant at the will of the Company or as a
director (not through the act of being hired, being granted this Bonus Stock or
any other award or benefit) and that the Company has the right to reorganize,
sell, spin-out or otherwise restructure one or more of its businesses or
Affiliates at any time or from time to time, as it deems appropriate (a
“reorganization”). Stockholder acknowledges and agrees that such a
reorganization could result in the termination of Stockholder’s relationship as
an employee or consultant to the Company or an Affiliate, or the termination of
Affiliate status of Stockholder’s employer and the loss of benefits available to
Stockholder under this Agreement, including but not limited to, the termination
of the right to continue vesting the Bonus Stock under this Agreement.
Stockholder further acknowledges and agrees that this Agreement, the Plan, the
transactions contemplated hereunder and the vesting schedule set forth herein or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee or consultant for the term of this Agreement, for any period, or at
all, and shall not interfere in any way with Stockholder’s right or the
Company’s right to terminate Stockholder’s relationship as an employee or
consultant at any time, with or without cause and with or without notice.

11. CAPITAL ADJUSTMENTS. The Formula Price and number of shares of Bonus Stock
shall be appropriately adjusted for any increase or decrease in the number of
shares of stock which the Company has issued and outstanding resulting from any
stock split, stock dividend, combination of shares or any other change, or any
exchange for other securities or any reclassification, reorganization,
redesignation, recapitalization or otherwise.

 

Page 5 of 6



--------------------------------------------------------------------------------

12. INCORPORATION OF BONUS COMPENSATION PLAN. The Bonus Stock granted hereby is
granted pursuant to the Company’s 1984 Bonus Compensation Plan, all the terms
and conditions of which are hereby made a part hereof and are incorporated
herein by reference. In the event of any inconsistency between the terms and
conditions contained herein and those set forth in the Plan, the terms and
conditions of the Plan shall prevail.

13. MISCELLANEOUS. This Agreement contains the entire agreement of the parties
with respect to its subject matter. This Agreement shall be binding upon and
shall inure to the benefit of the respective parties, the successors and assigns
of the Company, and to the heirs, legatees and personal representatives of
Stockholder.

14. GOVERNING LAW. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware without reference to such
state’s principles of conflict of laws.

15. NOTICE OF RESTRICTION. The parties agree that any stock certificate(s)
issued representing the Bonus Stock granted hereunder shall contain a legend
indicating that such stock is subject to the restrictions of this Agreement.

16. ALTERATIONS. Stockholder acknowledges that the acceptance of the shares of
Bonus Stock set forth at the beginning of this Agreement constitutes an
unequivocal acceptance of this Agreement and any attempted modification or
deletion will have no force or effect on the Company’s right to enforce the
terms and conditions stated herein.

By accepting the shares of Bonus Stock set forth at the beginning of this
Agreement, you agree to all of the terms and conditions set forth above and in
the Plan.

Revised 3/2006

 

Page 6 of 6